11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of A.R.C.                        * From the County Court at Law No. 2
and S.A.C., children,                              of Ector County,
                                                   Trial Court No. CC2-16-074-PC.

No. 11-17-00362-CV                               * June 21, 2018

                                                 * Memorandum Opinion by Willson, J.
                                                   (Panel consists of: Willson, J.,
                                                   Bailey, J., and Wright, S.C.J., sitting
                                                   by assignment)



       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed.